DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 was interpreted as dependent on claim 16 not claim 16 was indicated.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1 and 22 of U.S. Patent No. 11432291 in view of WO-2020237437-A1 to Zhao.

Claim(s) 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 11432291 and US-20180367358-A1 to Baligh in view of US-20120176885-A1 to Lee.

Regarding claim 2 US11432291 and Baligh teach the method of claim 1, but does not teach…wherein the length-31 Gold sequence is denoted by c(n) and has a length MPN, where n=0,l,...,MPN-1, and is defined by equation (1):
c(n) = (x, (n +Ne) +x2(n + Nc))mod2
x,(n + 31) = (x, (n + 3) + x,(n))mod2
x2 (n +31) = (x2(n +3) +x2 (n + 2) +x2(n +1) +x2 (n))mod2
(1)
where:
NC= 1600;
x1(n)  is a first m-sequence initialized with x1(0) = 1 ,x1(n) = 0,n = 1,2,...,;30;
x2(n)  is a second m-sequence, and the initialization of the second m­sequence is denoted by cinit, where cinit = ∑30i=0 x2(i) 2i with a value of cinit based on said one or more of a CUE ID, a TUE ID, or a cell.

Lee teaches… wherein the length-31 Gold sequence is denoted by c(n) and has a length MPN, where n=0,l,...,MPN-1, and is defined by equation (1):
c(n) = (x, (n +Ne) +x2(n + Nc))mod2
x,(n + 31) = (x, (n + 3) + x,(n))mod2
x2 (n +31) = (x2(n +3) +x2 (n + 2) +x2(n +1) +x2 (n))mod2
(1)
where:
NC= 1600;
x1(n)  is a first m-sequence initialized with x1(0) = 1 ,x1(n) = 0,n = 1,2,...,;30;
x2(n)  is a second m-sequence, and the initialization of the second m­sequence is denoted by cinit, where cinit = ∑30i=0 x2(i) 2i with a value of cinit based on said one or more of a CUE ID, a TUE ID, or a cell (P.203-204).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of US11432291 and Baligh by incorporating the teachings of Lee because it allows an apparatus or method to generate a scrambling sequence for resource allocation in order to allow mutually different sequences can be mapped between resource blocks (Lee, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 12 US11432291 and Baligh teach the apparatus of claim 11, but does not teach…wherein the length-31 Gold sequence is denoted by c(n) and has a length MPN, where n=0,l,...,MPN-1, and is defined by equation (1):
c(n) = (x, (n +Ne) +x2(n + Nc))mod2
x,(n + 31) = (x, (n + 3) + x,(n))mod2
x2 (n +31) = (x2(n +3) +x2 (n + 2) +x2(n +1) +x2 (n))mod2
(1)
where:
NC= 1600;
x1(n)  is a first m-sequence initialized with x1(0) = 1 ,x1(n) = 0,n = 1,2,...,;30;
x2(n)  is a second m-sequence, and the initialization of the second m­sequence is denoted by cinit, where cinit = ∑30i=0 x2(i) 2i with a value of cinit based on said one or more of a CUE ID, a TUE ID, or a cell.

Lee teaches… wherein the length-31 Gold sequence is denoted by c(n) and has a length MPN, where n=0,l,...,MPN-1, and is defined by equation (1):
c(n) = (x, (n +Ne) +x2(n + Nc))mod2
x,(n + 31) = (x, (n + 3) + x,(n))mod2
x2 (n +31) = (x2(n +3) +x2 (n + 2) +x2(n +1) +x2 (n))mod2
(1)
where:
NC= 1600;
x1(n)  is a first m-sequence initialized with x1(0) = 1 ,x1(n) = 0,n = 1,2,...,;30;
x2(n)  is a second m-sequence, and the initialization of the second m­sequence is denoted by cinit, where cinit = ∑30i=0 x2(i) 2i with a value of cinit based on said one or more of a CUE ID, a TUE ID, or a cell (P.203-204).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of US11432291 and Baligh by incorporating the teachings of Lee because it allows an apparatus or method to generate a scrambling sequence for resource allocation in order to allow mutually different sequences can be mapped between resource blocks (Lee, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claim(s) 5, 6, 7, 8, 10, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 11432291 and US-20180367358-A1 to Baligh in view of US-20180145805-A1 to Maaref.

Regarding claim 5 US11432291 and Baligh teach the method of claim 1, but does not teach…wherein the sidelink transmission from the CUE towards the at least one TUE comprising at least one SLUE ID, the at least one SLUE ID comprising one or more of SL Layer 1 source or destination ID(s), SL medium access control (MAC) layer ID(s), radio network temporary identifier (RNTI), or SL based group ID.

Maaref teaches… wherein the sidelink transmission from the CUE towards the at least one TUE comprising at least one SLUE ID, the at least one SLUE ID comprising one or more of SL Layer 1 source or destination ID(s), SL medium access control (MAC) layer ID(s), radio network temporary identifier (RNTI) (P. 35), or SL based group ID (P.84).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of US11432291 and Baligh by incorporating the teachings of Mareef because it allows an apparatus or method to generate a group identifier for D2D groups used for masking and unmasking to decode data in the data channel to get that data to the corresponding UE (Mareef, Abs, P. 63). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 6 US11432291 and Baligh teach the method of claim 1, but do not teach…further comprising: transmitting sidelink control information (SCI) signaling indicating transmission resources and parameters for use by the at least one TUE in detecting and decoding the second modulated scrambled data block.

Mareef teaches… further comprising: transmitting sidelink control information (SCI) signaling indicating transmission resources and parameters for use by the at least one TUE in detecting and decoding the second modulated scrambled data block (P.79 ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of US11432291 and Baligh by incorporating the teachings of Mareef because it allows an apparatus or method to generate a group identifier for D2D groups used for masking and unmasking to decode data in the data channel to get that data to the corresponding UE (Mareef, Abs, 63). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 7 US11432291, Baligh, and Mareef teach the method of claim 6 Mareef teaches…wherein transmitting SCI signaling is performed using a group-cast transmission to one or more UEs in a group of UEs or a unicast transmission to one TUE (Fig. 6, P.35 ).

Regarding claim 8 US11432291, Baligh, and Mareef teach the method of claim 7, US11432291 teaches wherein transmitting sidelink control information (SCI) signaling further comprises scrambling a SCI coded block based on a length-31 Gold sequence to produce a scrambled SCI coded block; modulating the scrambled SCI coded block to produce a modulated SCI coded block; transmitting the modulated SCI coded block for reception by the at least one TUE (Abs).

Regarding claim 10 US11432291, Baligh, Maaref and Li teach the method of claim 8, Maaref teaches…wherein a demodulation reference symbol (DMRS) sequence for SL is generated based on a configured ID for a UE cooperation (UC) group (P.83).

Regarding claim 15 US11432291 and Baligh teach the apparatus of claim 11, but do not teach…wherein the sidelink transmission from the CUE towards the at least one TUE comprising at least one SLUE ID, the at least one SL UE ID comprising one or more of SL Layer 1 source or destination ID(s), SL medium access control (MAC) layer ID(s), radio network temporary identifier (RNTI), or SL based group ID.

Maaref teaches… wherein the sidelink transmission from the CUE towards the at least one TUE comprising at least one SLUE ID, the at least one SLUE ID comprising one or more of SL Layer 1 source or destination ID(s), SL medium access control (MAC) layer ID(s), radio network temporary identifier (RNTI) (P. 35), or SL based group ID (P.84).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of US11432291 and Baligh by incorporating the teachings of Maaref because it allows an apparatus or method to generate a group identifier for D2D groups used for masking and unmasking to decode data in the data channel to get that data to the corresponding UE (Maaref, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 16 US11432291 and Baligh teach the apparatus of claim 11, but do not teach…further comprising: transmitting sidelink control information (SCI) signaling indicating transmission resources and parameters for use by the at least one TUE in detecting and decoding the second modulated scrambled data block.

Maaref teaches…further comprising: transmitting sidelink control information (SCI) signaling indicating transmission resources and parameters for use by the at least one TUE in detecting and decoding the second modulated scrambled data block (P.79 ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of US11432291 and Baligh by incorporating the teachings of Maaref because it allows an apparatus or method to generate a group identifier for D2D groups used for masking and unmasking to decode data in the data channel to get that data to the corresponding UE (Maaref, Abs, 63). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 17 US11432291, Baligh, and Maaref teach the apparatus of claim 6 Maaref teaches…wherein transmitting SCI signaling is performed using a group-cast transmission to one or more UEs in a group of UEs or a unicast transmission to one TUE (Fig. 6, P.35 ).

Regarding claim 18 US11432291, Baligh, and Maaref teach the  apparatus of claim 17, US11432291 teaches…wherein transmitting sidelink control information (SCI) signaling further comprises scrambling a SCI coded block based on a length-31 Gold sequence to produce a scrambled SCI coded block; modulating the scrambled SCI coded block to produce a modulated SCI coded block; transmitting the modulated SCI coded block for reception by the at least one TUE (Abs).

Regarding claim 20 US11432291, Baligh, and Maaref teach the apparatus of claim 18, Maaref teaches…wherein a demodulation reference symbol (DMRS) sequence for SL is generated based on a configured ID for a UE cooperation (UC) group (P.83).

Claim(s) 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 11432291, US-20180367358-A1 to Baligh, and US-20180145805-A1 to Maaref, and WO-2019195505-A1 to Pan in view of US-20200112982-A1 to Li.

Regarding claim 9 US11432291, Baligh, and Mareef teach the method of claim 8 but do not teach…wherein the scrambling the SCI coded block comprises scrambling a block of SCI encoded bits b(O), ..., b(Mbit - 1) to transmit, where Mbit is a number of bits to be transmitted, resulting in a block of scrambled bits b(O), ..., b(Mbit - 1), according to b(i) = (b(i) + c(i)) mod 2 where the scrambling sequence c(i) is given by Eq. (1).

Li teaches… wherein the scrambling the SCI coded block comprises scrambling a block of SCI encoded bits b(O), ..., b(Mbit - 1) to transmit, where Mbit is a number of bits to be transmitted, resulting in a block of scrambled bits b(O), ..., b(Mbit - 1), according to b(i) = (b(i) + c(i)) mod 2 where the scrambling sequence c(i) is given by Eq. (1). (P.162, 165).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of US11432291, Baligh, and Maaref by incorporating the teachings of Li because it allows an apparatus or method to transmit and or receive control information on the data links of D2D or Sidelinks based upon the second block of information (Li, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

4.	Regarding claim 19 US11432291, Baligh, and Maaref teach the apparatus of claim 18  but do not teach…wherein the scrambling the SCI coded block comprises scrambling a block of SCI encoded bits b(O), ..., b(Mbit - 1) to transmit, where Mbit is a number of bits to be transmitted, resulting in a block of scrambled bits b(O), ..., b(Mbit - 1), according to b(i) = (b(i) + c(i)) mod 2 where the scrambling sequence c(i) is given by Eq. (1).
Li teaches… wherein the scrambling the SCI coded block comprises scrambling a block of SCI encoded bits b(O), ..., b(Mbit - 1) to transmit, where Mbit is a number of bits to be transmitted, resulting in a block of scrambled bits b(O), ..., b(Mbit - 1), according to b(i) = (b(i) + c(i)) mod 2 where the scrambling sequence c(i) is given by Eq. (1). (P.162, 165)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of US11432291, Baligh, and Maaref by incorporating the teachings of Li because it allows an apparatus or method to transmit and or receive control information on the data links of D2D or Sidelinks based upon the second block of information (Li, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Allowable Subject Matter
Claims 3, 4, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the main reason for allowance of the claim under discussion is the inclusion of the scrambling the encoded data block based on the length-31 Gold sequence to produce a scrambled data block for the sidelink transmission comprises: for one codeword having index q (where q = 0 or 1 is an index of two data streams or of a data coded block), a starting point is a block of bits b(q)(o), ... ,b(q)(M 7{ -1), where M 7{ is the number of bits in the one codeword having index q, scrambling the one codeword resulting in the scrambled data block, the scrambled data block containing bits ECq)(o), ...,ECq)(M 7{ -1), according to where the scrambling sequence cCq)(i) is given by Eq. (1) and q is the codeword index selected from {O or 1}as the prior art of record in stand-alone form nor in combination disclose the gold sequence as being used along with the dual scrambling sequence for sidelink control information as of the date of file.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892: US-20200162996-A1 to Dai; WO-2019195505-A1 to Pan, and  US-20220015160-A1 to Xu which discloses encoding, scrambling and modulation of code blocks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476